 


109 HR 3173 IH: Nurse Faculty Higher Education Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3173 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mrs. McCarthy (for herself, Ms. Eddie Bernice Johnson of Texas, Mr. Boswell, Mr. McNulty, Ms. Herseth, Mr. Grijalva, Mr. Owens, Mrs. Jones of Ohio, Ms. Jackson-Lee of Texas, Mr. Frank of Massachusetts, Mr. Allen, Ms. Matsui, Mr. Pascrell, Mr. Moore of Kansas, Mr. Leach, Mr. McGovern, Mr. Wexler, Mr. Moran of Virginia, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To create a pilot program to increase the number of graduate educated nurse faculty to meet the future need for qualified nurses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nurse Faculty Higher Education Act. 
2.FindingsThe Congress finds the following: 
(1)In their 2004 survey of 561 schools of nursing with baccalaureate and graduate programs, the American Association of College of Nursing found that U.S. nursing schools turned away 32,797 qualified applicants. The National League for Nursing estimates that in the 2003-2004 academic year, all types of RN-preparation programs could not accommodate over 125,000 qualified applications. Insufficient faculty was the top reason cited by nursing schools for not accepting all qualified applicants. 
(2)The mean ages of doctorally prepared nurse faculty holding the ranks of professor, associate professor, and assistant professor are 56.8, 54.6 and 50.8 respectively and the average age of doctorally prepared faculty is 54.2 years.  
(3)The average age at retirement of nurse faculty is 62.5 years and it is expected that 200 to 300 doctorally prepared faculty will be eligible for retirement each year from 2005 through 2012 just as more than 1 million replacement nurses will be needed.  
(4)The current faculty shortage will be greatly compounded in the next few years by the retirement of many of the current nurse faculty in the United States.  
(5)Nursing salaries for faculty are not competitive when compared to similarly educated nurses in clinical or administrative positions, as the average salary of a master’s prepared nurse faculty member in 2003 was $60,357 compared to $80,697 for a master’s prepared nurse practitioner working in an emergency department. 
3.Establishment of programTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the following new part: 
 
ENurse Faculty Pilot Project 
771.PurposesThe purposes of this part are to create a pilot program— 
(1)to provide scholarships to qualified nurses in pursuit of an advanced degree with the goal of becoming faculty members in an accredited nursing program; and 
(2)to provide grants to partnerships between accredited schools of nursing and hospitals or health facilities to fund release time for qualified nurse employees, so that those employees can earn a salary while obtaining an advanced degree in nursing with the goal of becoming nurse faculty.  
772.Assistance authorized 
(a)Competitive grants authorizedThe Secretary may, on a competitive basis, award grants to, and enter into contracts and cooperative agreements with, partnerships composed of an accredited school of nursing at an institution of higher education and a hospital or health facility to establish not more than 5 pilot projects to enable such hospital or health facility to retain its staff of experienced nurses while providing a mechanism to have these individuals become, through an accelerated nursing education program, faculty members of an accredited school of nursing. 
(b)Duration; evaluation and dissemination 
(1)DurationGrants under this part shall be awarded for a period of 3 to 5 years. 
(2)Mandatory evaluation and disseminationGrants under this part shall be primarily used for evaluation, and dissemination to other institutions of higher education, of the information obtained through the activities described in section section 771(2). 
(c)Considerations in Making AwardsIn awarding grants and entering into contracts and cooperative agreements under this section, the Secretary shall consider the following: 
(1)Geographic distributionProviding an equitable geographic distribution of such grants. 
(2)Rural and urban areasDistributing such grants to urban and rural areas. 
(3)Range and type of institutionEnsuring that the activities to be assisted are developed for a range of types and sizes of institutions of higher education. 
(4)Prior experience or exceptional programsInstitutions of higher education with demonstrated prior experience in, or exceptional programs for preparation of nurse educators or nursing faculty (or both). 
(d)Uses of fundsFunds made available by grant, contract, or cooperative agreement under this part may be used— 
(1)to develop a new national demonstration initiative to align nursing education with the emerging challenges of healthcare delivery; and 
(2)for any one or more of the following innovations in educational programs: 
(A)to develop a clinical simulation laboratory in a hospital, health facility, or accredited school of nursing; 
(B)to purchase distance learning technologies; 
(C)to fund release time for qualified nurses enrolled in the graduate nursing program; 
(D)to provide for faculty salaries; and 
(E)to collect and analyze data on educational outcomes. 
773.ApplicationsEach partnership desiring to receive a grant, contract, or cooperative agreement under this part shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each application shall include assurances that— 
(1)the individuals enrolled in the program will be qualified nurses in pursuit of a master’s or doctoral degree in nursing and have a contractual obligation with the hospital or health facility that is in partnership with the institution of higher education; 
(2)the hospital or health facility of employment would be the clinical site for the accredited school of nursing program; 
(3)individuals will also maintain their employment on a part time basis to the hospital or health facility that allowed them to participate in the program, and will receive an income from the hospital or health facility, as a part time employee, and release times or flexible schedules to accommodate their class schedule. 
(4)upon completion of the program, individuals agree to teach for 2 years in an accredited school of nursing for each year of support the individual received under this program; and  
774.Authorization of appropriationsThere are authorized to be appropriated for this part not more than $10,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
775.DefinitionFor purposes of this part, the term health facility means an Indian Health Service health service center, a Native Hawaiian health center, a hospital, a Federally qualified health center, a rural health clinic, a nursing home, a home health agency, a hospice program, a public health clinic, a State or local department of public health, a skilled nursing facility, or ambulatory surgical center..  
 
